1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     Kevin Lee Kennedy,                                 Case No. 3:17-cv-00468-MMD-CBC

10                                    Plaintiff,                        ORDER
             v.
11
      Dan Watts, et al.,
12
                                  Defendants.
13

14          Plaintiff, Kevin Lee Kennedy, who is in the custody of the Nevada Department of
15   Corrections (NDOC), alleges claims under 42 U.S.C. § 1983. (ECF No. 21.) This case was
16   originally referred to Magistrate Judge William Cobb and reassigned to Magistrate Judge
17   Carla Baldwin Carry. (ECF No. 43.) On March 18, 2019, Judge Carry issued a minute
18   order denying Plaintiff’s motion identifying unserved defendants (ECF No. 48) as moot
19   since the unserved defendants were identified by the Summons that were returned the
20   day before Plaintiff filed his motion. (ECF No. 60.) Plaintiff filed an objection (“Objection”)
21   (ECF No. 62) which the Court will overrule. 1
22          Magistrate judges are authorized to resolve pretrial matters subject to district court
23   review under a “clearly erroneous or contrary to law” standard. See 28 U.S.C. §
24   636(b)(1)(A); see also Fed. R. Civ. P. 72(a); L.R. IB 3-1(a) (“A district judge may reconsider
25   any pretrial matter referred to a magistrate judge in a civil or criminal case pursuant to LR
26

27          1Defendants   filed a motion for extension of time to respond (ECF No. 68), which
28   the Court will grant. Accordingly, the Court has considered Defendants’ response (ECF
     No. 71).
1    IB 1-3, where it has been shown that the magistrate judge’s ruling is clearly erroneous or

2    contrary to law.”). “A finding of fact is clearly erroneous if it is (1) illogical, (2) implausible,

3    or (3) without support in inferences that may be drawn from the facts in the record.” Red

4    Lion Hotels Franchising, Inc. v. MAK, LLC, 663 F.3d 1080, 1087 (9th Cir. 2011) (citation

5    and quotation marks omitted). But a magistrate judge’s pretrial order issued under 28

6    U.S.C. § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not

7    simply substitute its judgment for that of the deciding court.” Grimes v. City & County of

8    San Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

9           Plaintiff cannot show that Judge Carry’s decision is clearly erroneous or contrary to

10   law because, as Judge Carry found, his motion to identify unserved defendants was moot

11   since the information as to who were not served was filed the day after Plaintiff filed his

12   motion. (ECF No. 60.) Plaintiff also objects to the extent the two unserved defendants he

13   had inquired about—Deputy Wall and Timothy Filson—were not served. (ECF No. 62 at

14   3–4.) However, Judge Carry determined that the U.S. Marshals (“USM”) were not able to

15   serve these defendants because Wall no longer works for White Pine County Sherriff’s

16   Office and because the USM were unable to locate Filson at the address Plaintiff has

17   provided after making three attempts. (ECF No. 60.) Plaintiff cannot show that Judge

18   Carry’s ruling is the result of clear error. For these reasons, the Court overrules Plaintiff’s

19   Objection.

20          Plaintiff’s Objection raises other issues that were not the subject of Judge Carry’s

21   minute order and is therefore not properly part of his Objection. The Court will nevertheless

22   address Plaintiff’s contention that this case was not properly referred to Judge Carry.

23   Plaintiff makes conjecture about the reason why this case was reassigned to Judge Carry,

24   but the reassignment order issued on February 28, 2019 (ECF No. 43) was apparently

25   due to a conflict presented by the appearance of Judge Cobb’s former colleagues on

26   behalf of some of the defendants on February 27, 2019. (See Answer to Amended

27   Complaint filed by Brent Ryman of Erickson, Thorpe & Swainston, Ltd. (ECF No 41).)

28   Plaintiff also asserts that he has not consented for this case to be referred to Judge Carry.

                                                      2
1    Plaintiff is correct that he has not consented to Judge Carry presiding over this case under

2    28 U.S.C. § 636(c). However, this case is referred to Judge Carry for the purposes of

3    resolving pretrial issues pursuant to 28 U.S.C. § 636(b). Such referral does not require the

4    parties’ consent.

5           For the foregoing reasons, the Court overrules Plaintiff’s Objection (ECF No. 62).

6    The Court also grants Defendants’ motion for extension of time (ECF No. 68).

7           DATED THIS 5th day of July 2019.

8

9                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  3
